COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

        MEMORANDUM ORDER ON MOTION FOR EXTENSION OF TIME TO FILE REPLY BRIEF

Appellate case name:       City of Houston v. Southwestern Bell Telephone Company

Appellate case number:     01-16-00734-CV

Trial court case number: 1057740

Trial court:               County Civil Court at Law No. 2 of Harris County

       Appellant, City of Houston, has filed a motion for extension of time to file its reply brief.
The reply brief was originally due on April 4, 2017. The City of Houston previously sought and
obtained a 30-day extension of time to file its brief. Now the City of Houston asks for an additional
20 days to file its brief, extending the deadline to May 24, 2017.
        The case is set to be submitted on May 23, 2017. The City of Houston has not filed a motion
to change the submission date. Any reply brief filed before the time needed by the judges to
consider the case on the submission date will be reviewed. Any reply brief filed after such time
may be reviewed. With those conditions in mind, the Court GRANTS the motion. Further requests
for extension of time will not be granted absent extraordinary circumstances.
       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                   Acting individually


Date: May 2, 2017